
	

114 HRES 307 IH: Condemning the Republic of the Sudan for its actions to pardon Mubarak Mustafa, who was responsible for the escape of two men convicted of the assassination of John Granville on January 1, 2008, and calling on the United States Department of State to continue to include Sudan on the list of state sponsors of terrorism.
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 307
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Mr. Higgins (for himself, Mr. Cook, Mr. Israel, Mr. Clawson of Florida, Ms. Slaughter, Ms. Meng, Mr. Engel, Mr. King of New York, Mr. Deutch, Mr. Cicilline, Mr. Collins of New York, Mr. McGovern, Mr. Sires, and Mr. DesJarlais) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the Republic of the Sudan for its actions to pardon Mubarak Mustafa, who was responsible
			 for the escape of two men convicted of the assassination of John Granville
			 on January 1, 2008, and calling on the United States Department of State
			 to continue to include Sudan on the list of state sponsors of terrorism.
	
	
 Whereas John Granville was a Fulbright Scholar and Peace Corps volunteer who became a career diplomat for the United States Agency for International Development;
 Whereas in 2007, John Granville was working in the Republic of the Sudan to facilitate free elections in the war-torn country;
 Whereas, on January 1, 2008, John Granville and his driver Abdel Rahman Abbas were brutally murdered by Islamic extremists in Khartoum, Sudan;
 Whereas, on June 24, 2009, four men, Abdelraouf Abu Zaid Mohamed Hamza, Mohamed Makawi Ibrahim Mohamed, Abdelbasit Alhaj Alhasan Haj Hamad, and Mohanad Osman Yousif Mohamed, were convicted for their involvement in the plotting and execution of the assassination;
 Whereas, on June 10, 2010, these four men escaped prison in Sudan through the aid of Mubarak Mustafa;
 Whereas two of the four men, Haj Hamad and Mohamed Makawi Ibrahim Mohamed, remain at-large; Whereas the President of Sudan granted a pardon to Mubarak Mustafa;
 Whereas the United States Department of State has issued a strong condemnation of the pardon of Mubarak Mustafa;
 Whereas the United States Department of State has authorized a $5,000,000 payment through their Rewards for Justice Program for information that leads to the capture of either of the escaped prisoners; and
 Whereas that the United States Department of State designated Mohamed Makawi Ibrahim Mohamed and Abdelbasit Alhaj Alhasan Haj Hamad as Specially Designated Global Terrorists on December 18, 2012: Now, therefore, be it
	
 That the House of Representatives— (1)condemns in the strongest terms the Government of the Republic of the Sudan’s pardon of Mubarak Mustafa for his role in allowing the men convicted of the assassination of John Granville to escape imprisonment; and
 (2)calls on the United States Department of State to continue to list Sudan on the state sponsors of terrorism list until such time as the men convicted of the assassination of John Granville are apprehended and the pardon of Mubarak Mustafa is repealed.
			
